59 N.Y.2d 635 (1983)
In the Matter of Lillian Liss, Appellant,
v.
Anthony Sadowski et al., Constituting the Board of Elections of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued April 26, 1983.
Decided April 27, 1983.
Saul Rudes for appellant.
Robert Schmukler for David Kaplan, respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur; Judge FUCHSBERG taking no part.
MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Appellant filed designating petitions for a seat on the school board of Community School District No. 15 in Brooklyn. On a number of petitions, sufficient to affect the *636 validity of appellant's candidacy, the subscribing witness transposed the numbers of his election district and his assembly district. This defect is fatal. The provisions of the Election Law governing the nomination of candidates apply to the election of community school board members (see Education Law, § 2590-c, subd 6, par [31]). It is established that the requirement of subdivision 1 of section 6-140 of the Election Law that the subscribing witnesses set forth their election and assembly districts on designating petitions is to be strictly enforced (see Matter of Higby v Mahoney, 48 N.Y.2d 15).
Order affirmed, without costs, in a memorandum.